Exhibit 10.5

 

AVERY DENNISON CORPORATION

 

RESTRICTED STOCK UNIT AGREEMENT

 

THIS AGREEMENT, dated [Grant Date] (the “Grant Date”), is made by and between
Avery Dennison Corporation, a Delaware corporation (the “Company”) and
[Participant Name], an Employee (“Awardee”).

 

WHEREAS, the Committee or the Chief Executive Officer of the Company, in his
capacity as a delegate of the Administrator in accordance with Section 12.6 of
the Plan, has decided to grant an Award of Restricted Stock Units (“RSUs” and
such Award, the “RSU Award”) provided for herein to Awardee under the terms of
the Avery Dennison Corporation 2017 Incentive Award Plan (the “Plan”).

 

NOW, THEREFORE, the Company and Awardee agree as follows:

 

ARTICLE 1 - DEFINITIONS

 

Terms not defined herein shall have the meaning given in the Plan.

 

ARTICLE 2 – TERMS OF AWARD

 

2.1  RSU Award

 

As of the Grant Date, the Company grants to Awardee an RSU Award representing
the right to receive [Number of shares granted] Shares in the future, subject to
the terms and conditions set forth in this Agreement and the Plan.  Each RSU
represents the right to receive one Share.  The RSU Award shall be held on the
books and records of the Company (or its designee) for Awardee’s RSU account,
but shall not represent an equity interest in the Company until such time as the
actual Shares, if any, are issued to Awardee.  The RSU Award shall vest and be
settled in Shares as set forth in this Agreement and shall not earn Dividend
Equivalents.  Except as set forth in Sections 2.3 through 2.5 of this Agreement,
the RSU Award shall vest twenty-five percent (25%) on each of the first, second,
third and fourth anniversaries of the Grant Date, subject to Awardee’s continued
employment with the Company or one of its Subsidiaries through each such
anniversary.

 

2.2  Restriction Period

 

(a)  No portion of the RSU Award may be sold, pledged, assigned or transferred
in any manner, other than (i) by will or the laws of descent and distribution or
(ii) subject to the consent of the Administrator, pursuant to a DRO, unless and
until such portion of the RSU Award vests and the Shares are issued. 
Notwithstanding any other provision, the RSUs must vest before the Company is
obligated to settle the RSU Award as described in Article 3.

 

(b)  Subject to Sections 2.3 through 2.5 of this Agreement, any portion of the
RSU Award that has not vested by the time of Awardee’s Termination of Service
shall be forfeited by Awardee.

 

2.3  Change of Control

 

In the event the RSU Award is assumed or an equivalent Award is substituted in
connection with a Change in Control, the RSU Award will be subject to the terms
and conditions of Section 13.2 of the Plan.  For the avoidance of doubt, no
adjustment or action related to the RSU Award in connection with a Change in
Control shall be authorized to the extent it would cause the RSU Award to fail
to be exempt from or comply with Section 409A.

 

2.4  Death; Disability

 

If Awardee experiences a Termination of Service by reason of Awardee’s death or
Disability occuring at least one year after the Grant Date, the RSU Award will
vest as of the date of Termination of Service.

 

Employee RSU Agreement 5-31-17

 

--------------------------------------------------------------------------------


 

2.5  Retirement

 

If Awardee experiences a Termination of Service by reason of Awardee’s
Retirement occurring at least one year after the Grant Date, the RSU Award will
vest as of the date of Termination of Service.

 

2.6  Adjustments in RSU Award

 

Without limiting any other actions under Section 13.2 of the Plan, in the event
of an Equity Restructuring, the Administrator shall make appropriate and
equitable adjustments to the RSU Award granted hereunder in accordance with
Section 13.2(c) of the Plan.

 

ARTICLE 3 – ISSUANCE OF SHARES

 

3.1  Maturity Date

 

(a)    Subject to Sections 3.1(b) and 3.2 below, the Company shall issue via
electronic transfer to Awardee’s brokerage account the number of Shares
represented by the number of vested RSUs (less shares withheld to cover
withholding taxes) on the date on which the RSUs vest. Delivery of these Shares
shall satisfy in full the Company’s obligations under this Agreement. The Shares
deliverable for the RSU Award, or any part thereof, may be either previously
authorized but unissued shares, treasury shares or shares purchased on the open
market. Such shares shall be fully paid and nonassessable.  Awardee shall not
have the rights of a shareholder with respect to this RSU Award until the Shares
are issued to Awardee.

 

(b)    Notwithstanding Section 3.1(a), (i) to the extent the RSU Award is
subject to Section 409A, no Shares shall be issued to Awardee as a result of his
or her Termination of Service unless such Termination of Service qualifies as a
“separation from service” as defined in Section 409A, and (ii) if Awardee is
determined at the time of his or her separation from service to be a “specified
employee” for purposes of Section 409A(a)(2)(B)(i) of the Code, to the extent
delayed settlement of the RSUs is required in order to avoid a prohibited
distribution under Section 409A, such settlement shall be made on the earlier of
(A) the expiration of the six-month period measured from the date of Awardee’s
“separation from service” (as defined in Section 409A) or (B) the date of
Awardee’s death. The determination of whether Awardee is a “specified employee”
shall be made by the Company in accordance with the terms of Section 409A.

 

3.2   Conditions to Issuance of Shares

 

Without limiting the conditions set forth in Section 11.4 of the Plan, the
issuance of Shares is subject to the following conditions:

 

(a)  The receipt by the Company of full payment or withholding for all related
taxes in accordance with the Plan.  Awardee shall be liable for any and all
taxes, including withholding taxes, arising out of this RSU Award or the vesting
or issuance of Shares.  Subject to the terms and conditions of Section 11.2 of
the Plan, the Company may withhold Shares deliverable under the RSU Award to
satisfy such tax obligation or take any other actions permitted pursuant to
Section 11.2 of the Plan; and

 

(b)  Awardee shall establish an equity account with a broker designated by the
Company so that the Shares from vested RSUs (after withholding for applicable
taxes) may be electronically transferred to Awardee’s account.

 

ARTICLE 4 – MISCELLANEOUS

 

4.1  Agreement Subject to Plan

 

The Agreement is subject to the terms of the Plan, and in the event of any
conflict between this Agreement and the Plan, the Plan shall control.

 

4.2  Administration / Compensation Recovery

 

The Administrator shall have the power to interpret the Plan and this Agreement
and to adopt such rules and procedures for the administration, interpretation
and application of the Plan as are consistent therewith and to

 

--------------------------------------------------------------------------------


 

interpret, amend or revoke any such rules and procedures. Nothing in the Plan or
in this Agreement confers upon Awardee any right to continue as an employee for
the Company or any of its Subsidiaries interferes with or restricts in any way
the rights of the Company or any of its Subsidiaries under Section 4.4 of the
Plan.

 

Without limiting Section 11.5 of the Plan, in the case of fraud or other
intentional misconduct on the part of Awardee (or any other event or
circumstance set forth in any clawback policy implemented by the Company or any
Subsidiary, including, without limitation, any clawback policy adopted to comply
with the requirements of Applicable Law, including, without limitation, the
Dodd-Frank Wall Street Reform and Consumer Protection Act and any rules or
regulations promulgated thereunder (including, without limitation, any listing
rules or standards resulting therefrom)) that necessitates a restatement of the
Company’s or any Subsidiary’s financial results (including, without limitation,
any accounting restatement due to the material noncompliance with any financial
reporting requirement), Awardee will be required to reimburse the Company or a
Subsidiary for any incentive compensation issued to Awardee under the Plan
(including, without limitation, the RSU Award and Shares issued to Awardee under
the RSU Award) in excess of the amount that would have been issued to Awardee
based on the restated financial results, as determined by the Company or any
Subsidiary pursuant to any applicable clawback policy or otherwise.

 

4.3  Section 409A

 

The RSU Award granted hereunder is intended to be exempt from or comply in all
respects with Section 409A, and this Agreement shall be interpreted
accordingly.  However, in the event that following the Grant Date the
Administrator determines that the RSU Award may be subject to Section 409A, the
Administrator may (but is not obligated to), without Awardee’s consent, adopt
such amendments to the Plan and this Agreement or adopt other policies and
procedures (including amendments, policies and procedures with retroactive
effect), or take any other actions, that the Administrator determines are
necessary or appropriate to (a) exempt the RSU Award from Section 409A and/or
preserve the intended tax treatment of the benefits provided with respect to the
RSU Award, or (b) comply with the requirements of Section 409A and thereby avoid
the application of any penalty taxes under Section 409A. The Company makes no
representations or warranties as to the tax treatment of the RSU Award under
Section 409A or otherwise. The Company shall have no obligation to take any
action (whether or not described herein) to avoid the imposition of taxes,
penalties or interest under Section 409A with respect to the RSU Award and shall
have no liability to Awardee or any other person if the RSU Award is determined
to constitute non-compliant, “nonqualified deferred compensation” subject to the
imposition of taxes, penalties and/or interest under Section 409A. No provision
of this Agreement or the Plan shall be interpreted or construed to transfer any
liability for failure to comply with the requirements of Section 409A from
Awardee or any other individual to the Company or any of its affiliates,
employees or agents.

 

4.4  Construction

 

This Agreement and the Plan and all actions taken thereunder shall be governed
by and construed in accordance with the laws of the State of Delaware, without
reference to principles of conflict of laws.  Titles are provided in this
Agreement for convenience only and shall not serve as a basis for interpretation
or construction of this Agreement.

 

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties.

 

Awardee

Avery Dennison Corporation

 

 

 

[Signed Electronically]

By:

/s/ Mitchell R. Butier

 

President & Chief Executive Officer

 

 

Acceptance Date: [Acceptance Date]

 

 

--------------------------------------------------------------------------------